Por los mismos motivos expresados en la sentencia dictada en el día de boy en el recurso de mandamus núm. 7877, Emma Victoria Gelpí, peticionaria y apelante, v. William D. Leahy, Gobernador de Puerto Rico, querellado y apelado, (ante, pág. 925) se confirma la sentencia apelada que dictó el Juez Presidente Sr. Del Toro, en su carácter de Juez de Turno, en el recurso de epígrafe, con fecha 30 de septiembre, 1938.
El Juez Presidente Sr. Del Toro no intervino y los Jueces Asociados Sres. Travieso y De Jesús disintieron.